     Case 2:18-cv-01057-GMN-NJK Document 17 Filed 11/05/18 Page 1 of 4



JOSEPH H. HUNT
Assistant Attorney General
Civil Division
WILLIAM C. PEACHEY
Director
GISELA A. WESTWATER
Assistant Director
ANN M. WELHAF
Trial Attorney
United States Department of Justice
Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868 Ben Franklin Station
Washington, DC 20530
Telephone: (202) 305-7171
Facsimile: (202) 542-4090
Email: ann.welhaf@usdoj.gov
Attorneys for United States

                    UNITED STATES DISTRICT COURT

                              DISTRICT OF NEVADA

CINDY LICEA,                   )
                               )       CASE NO. 2:18-cv-01057-GMN-NJK
                               )
      Plaintiff,               )       DEFENDANTS’ UNOPPOSSED
                               )       MOTION TO EXTEND TIME
      v.                       )       TO FILE REPLY TO PLAINTIFF’S
                               )       OPPOSITION TO MOTION TO
U.S. SECRETARY OF STATE        )       DISMISS AMENDED COMPLAINT
MICHAEL POMPEO, DAVID T.       )
DONAHUE, EDWARD J.             )
RAMOTOWSKI, DARIA L.           )
DARNELL,                       )
                               )
      Defendants.              )
_______________________________)
          Case 2:18-cv-01057-GMN-NJK Document 17 Filed 11/05/18 Page 2 of 4




 1
           Federal Defendants, by and through undersigned counsel, move this Court

 2   for an extension of time to file their reply to Plaintiff’s Opposition to Defendant’s
 3
     Motion to Dismiss the Amended Complaint, ECF No. 16. Defendants’ reply is
 4

 5   currently due to be filed on or before this Friday November 9, 2018. Undersigned
 6
     counsel requests an additional fourteen (14) days in which to file Defendants’
 7

 8   reply, until Friday November 23, 2018. This motion is supported by good cause,
 9
     as undersigned counsel has several other pressing professional matters for handling
10
     this week, including travel to the Eleventh Circuit Court of Appeals in Florida for
11

12   presentation of oral argument, and other miscellaneous filings that must be
13
     completed. This is Defendants’ first request for any extension of any filing
14

15   deadline in this case. Defendants’ counsel consulted with Plaintiff’s counsel, Mr.
16
     Anthony D. Guenther, who advised that he has no objection to the granting of this
17

18
     motion for an extension of time.

19

20

21

22

23

24

25

26

27

28



                                               2
          Case 2:18-cv-01057-GMN-NJK Document 17 Filed 11/05/18 Page 3 of 4




 1
           Accordingly, Defendants respectfully move that this Court grant an

 2   extension of time to file their reply until Friday November 23, 2018.
 3
     DATED: November 5, 2018                      Respectfully submitted,
 4

 5                                                JOSEPH H. HUNT
 6
                                                  Assistant Attorney General
                                                  United States Department of Justice
 7                                                Civil Division
 8
                                                  WILLIAM C. PEACHEY
 9
                                                  Director
10
                                                  GISELA A. WESTWATER
11
                                                  Assistant Director
12

13
                                                  /s/ Ann M. Welhaf
                                                  ANN M. WELHAF
14
                                                  Trial Attorney
15                                                Email: ann.welhaf@usdoj.gov
16

17   IT IS SO ORDERED.
18   DATED this ____
                 13 day of November, 2018.
19

20                                         ______________________________
21                                         Gloria M. Navarro, Chief Judge
                                           UNITED STATES DISTRICT COURT
22

23

24

25

26

27

28



                                              3
          Case 2:18-cv-01057-GMN-NJK Document 17 Filed 11/05/18 Page 4 of 4




 1
                              CERTIFICATE OF SERVICE
 2         I certify that on November 5, 2018, I served a copy of the foregoing
 3
     DEFENDANTS’ UNOPPOSSED MOTION TO EXTEND TIME TO FILE
 4

 5   REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS by filing
 6
     this document with the Clerk of Court through the CM/ECF system, which will
 7

 8   provide electronic notice and an electronic link to this document to Plaintiff’s
 9
     attorney of record:
10

11
                                            /s/ Ann M. Welhaf
12                                          ANN M. WELHAF
13
                                            Trial Attorney
                                            United States Department of Justice
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
